Citation Nr: 1213170	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-36 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for the residuals of a cold weather injury of the hands and feet.


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to June 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2011, the Veteran presented testimony at a personal hearing conducted in Muskogee before an Acting Veterans Law Judge who is no longer employed by the Board.  In a February 2012 letter, the Veteran was informed of such and was offered an opportunity to testify at another hearing.  That same month, the Veteran responded that he did not wish to appear at another hearing and asked for his case to be considered on the evidence of record.  Accordingly, the Board will proceed with consideration of the evidence of record.

As will be discussed below, the Board is reopening the claim for entitlement to service connection for a bilateral foot disability.  The claims for service connection are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In April 2007, the RO denied the claim for service connection for a bilateral foot condition.  The Veteran was notified of that decision, but did not initiate an appeal.

2.  Some of the evidence received since April 2007 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a bilateral foot disability. 


CONCLUSIONS OF LAW

1.  The April 2007 RO rating decision that denied service connection for a bilateral foot condition is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for service connection for a bilateral foot disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board finds that VA compliance with the mandates of the VCAA is sufficient to permit review of the petition to reopen for entitlement to service connection for a bilateral foot disability, which is remanded for further development by the RO as discussed below.  As the determination below represents a grant of the petition to reopen, a detailed discussion of the impact of the VCAA on this appeal is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

An April 2007 RO decision denied service connection for a bilateral foot condition because there was no evidence that intractable plantar keratosis of both feet began in or were caused by military service.  The Veteran was notified of the denial that same month.  Because the Veteran did not appeal that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

In January 2009, the Veteran filed a claim to reopen.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the Veteran's claims file subsequent to the decision includes, but is not limited to, VA treatment records and the Veteran's statements and testimony.  During his hearing, the Veteran testified that he has had plantar warts since basic training.  In his January 2009 claim, he indicated that a bilateral foot condition was indicated on his separation examination.  As noted, the Veteran's claim was previously denied because there was no evidence of a link between the Veteran's service and his current condition.  In particular, there is now evidence that the Veteran has had a bilateral foot condition since basic training.  Obviously, this evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim.  Further, as its credibility is presumed, the Veteran's self reports raise a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since April 2007 warrants a reopening of the Veteran's claim of service connection for a bilateral foot disability, as it is new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence has been submitted and the claim for entitlement to service connection for a bilateral foot disability is reopened.


REMAND

Before a decision can be reached on the matters on appeal, additional development needs to be undertaken.  The Veteran testified during his hearing that he initially starting receiving treatment for his claimed conditions at the Miami and Tampa VA facilities after his separation from service.  In approximately March 2007, he transferred his treatment to the Fayetteville VA facility.  In September 2009, he moved to Oklahoma and starting receiving treatment at the Muskogee VA facility.  The Board observes that VA treatment records from the Miami facility dated from December 2004 to September 2005, the Fayette and Little Rock facilities dated from March to April 2007, and the Muskogee facility dated from July 2008 to January 2011 have been associated with the claims file.  However, requests should be made for the remaining treatment records that the Veteran has identified.  Accordingly, a remand is necessary to obtain these records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Bilateral foot disability

The Veteran reported that he developed a bilateral foot disability during basic training and that it was noted on his separation examination.  The Board observes that despite attempts to locate them, the Veteran's service treatment records have not been obtained.  There is an April 2006 formal finding documenting VA's attempts to locate his service treatment records.  Nevertheless, the Veteran is competent to report that he began to experience problems with his feet during basic training and that a bilateral foot condition was documented on his separation examination.  He has further indicated that he has continued to have problems with his feet since service for which he receives treatment once or twice a month.  The medical evidence of record indicates that the Veteran was treated at VA in April 2005 for plantar warts.  An April 2007 VA treatment report notes that the Veteran has been treated for plantar warts and painful calluses for many years.  The examiner clarified that they were not warts but calluses.  

The Board concludes that a VA examination is necessary.  In this regard, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  There is evidence provided by the Veteran that he began experiencing problems with his feet during basic training that were later diagnosed as plantar warts/calluses.  Thus, the Board finds that there is sufficient evidence to warrant a VA examination in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Cervical spine

In his January 2009 claim, the Veteran reported that he injured his back and sought treatment at the Fort Stewart Army Hospital in approximately March 1986.  He stated that he received a profile for no lifting or prolonged standing from March to June.  During his hearing, he testified that he injured his back and neck in the fall of 1986 after falling on a rope course and was treated on sick call and was later sent to the hospital.  The Veteran also testified that he is in the process of appealing the denial of his claim for Social Security (SSA) disability benefits.  He asserted that he last worked in 2007 due to his lower back and cervical spine.

The post-service medical evidence reflects that in March 2007, the Veteran reported chronic neck pain for 15 years.  The assessment was cervical degenerative joint disease with possible radiculopathy.  In February 2009, the Veteran reported cervical pain since the 1980s that began in 1985 while he was a cook in the Army.  He noted additional pain after falling climbing a rope in 1986.  The impression was cervical spine degenerative joint disease, cervical spine stenosis, and chronic cervical pain.

The Board finds that a VA examination is necessary to ascertain if the Veteran's in-service duties as a cook, which involved lifting heavy cooking utensils, and his 1986 fall from a rope course are related to his current cervical spine disability.  38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. 79.  

Additionally, the Board concludes that a remand is necessary to try to obtain treatment records from Fort Stewart Army Hospital relating to the March 1986 neck injury as well as any SSA disability records, as the Veteran's claim for SSA disability is based in part on his cervical spine disability.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  

Residuals of frost bite

The Veteran testified that he had cold weather exposure while serving in Korea in October 1987 and at Fort Carson, Colorado from October to November 1988.  The Veteran stated that a medic told him that he had frostbite on his fingers in Korea.  He added that his fingers still feel tingly especially when it is cold.  The Veteran reported that while serving in Colorado, he saw a medic for his feet and hands.  

The Board observes that the Veteran is competent to report that he was told by a medic in Korea that he had frostbite on his fingers.  He is also competent to report that he was treated for his hands and feet in Colorado and that when it is cold, his fingers and toes tingle.  The Board finds that because there was a cold injury to the Veteran's hands and feet during service and that he still experiences tingling when it is cold, a remand is necessary for a VA examination.  38 C.F.R. 
§ 3.159(c)(4)(i); McLendon, 20 Vet. App. 79.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records pertaining to treatment for a cervical/back injury at Fort Stewart Army Hospital dated from March to June 1986.

2.  Obtain VA treatment records from the facilities in Miami and Tampa dated from 1991 to 2007; Fayetteville from April 2007 to September 2009; and Muskogee from January 2011 to the present.  A request for any retired records should also be made.

3.  Obtain the Veteran's SSA disability records.

4.  After the above development has been completed, schedule the Veteran for the following VA examinations.  A copy of the claims folder and this REMAND must be made available to the examiners in conjunction with the examinations.  

a.  Based on a review of the claims folder and the examination findings, the examiner should render any relevant diagnoses pertaining to the claim for a bilateral foot disability.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral foot disability is causally or etiologically related to his symptomatology in military service (November 1985 to June 1991) as opposed to its being more likely due to some other factor or factors.  The examiner should note that the Veteran reports that he began to experience problems with his feet that were later diagnosed as plantar warts and calluses during basic training.  

b.  Based on a review of the claims folder and the examination findings, the examiner should render any relevant diagnoses pertaining to the claim for a cervical spine disability.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current cervical spine disability is causally or etiologically related to his symptomatology in military service (November 1985 to June 1991) as opposed to its being more likely due to some other factor or factors.  The examiner should comment on the impact/relationship between the Veteran's lifting heavy cooking utensils during service while working as a cook, his fall from a rope course in 1986, and his complaints of experiencing neck pain since 1985 and his current cervical spine disability.

c.  Based on a review of the claims folder and the examination findings, the examiner should render any relevant diagnoses pertaining to the claim for the residuals of cold weather to the hands and feet.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current residuals of cold weather injuries to the hands and feet are causally or etiologically related to his symptomatology in military service (November 1985 to June 1991) as opposed to its being more likely due to some other factor or factors.  The examiner should note that the Veteran served in Korea in October 1987 and was told by a medic that he had frostbite on his hands and after serving in Colorado from October to November 1988 he received treatment for his hands and feet.  The Veteran reports experiencing tingling in his hands and feet when it is cold.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


